OPINION
PER CURIAM.
Margaret Wallace asks that we issue a writ of mandamus directing Honorable R. Barclay Surrick to recuse himself because he has failed to rule on alleged attorney fraud that Wallace has documented in the record. Wallace additionally asks this Court to adjudicate the issues of attorney fraud she presented to the District Court. For the reasons that follow, we will deny the petition.
The District Court dismissed Wallace’s Complaint on November 18, 2005, pursuant to Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir.1984). Wallace has appealed from that order. See C.A. 05-5216.
Thus, we will dismiss this mandamus petition as moot.